DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract of the disclosure is objected to because it contain a phrases which can be implied (i.e. “The invention relates”)
Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the abstract as follows:

A lamp structural having a lens (110) fastened and glued to the body, an LED light emitter, LED ribbons and heads, which are also fastened and glued to the body which is already joined and fastened to the lens. The glue used is specific and the structure is designed to provide an enhanced 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG et al. (CN 201462511 U hereinafter “JIANG”) in view of SUN (CN 207880674 U) and further in view of HUANG (CN 208204899 U) and Campman (US 5,633,623).
Regarding claim 1, JIANG disclose a Structural arrangement applied to a lamp for use in extreme low and high temperature environments comprising a lens (14, see Fig. 2), attached to a body (shell 3, see Fig. 2), having a led emitter device (21, see Fig. 2) internally, connected to a set of led tapes (LED lamp 13, see Figs. 2 and 4) arranged on said body (shell 3, see Fig. 2), and having end covers (53, see Fig. 2), here called simple end cover (53) and energized end cover (the cover 53 on the other side), also attached and glued to the body (3) and joined and fixed with the lens (14), wherein the body (3) provides screwing points (portion for receiving screw 54, see Fig. 3), preferably in each of the four corners, and has channels (see Fig. 2) in the region of its base, and provide a recess with dimensions sufficiently compatible to allocate and be properly fixed the led emitter device (21), and in the region of the upper longitudinal edges the 
JIANG does not explicitly disclose clamping the luminaire at the place where it will be arranged to perform its function; and the simple end cover provides transverse fins the energized end cover has transverse fins, internally in the upper region for better fixation with the lens and to avoid its deformation, and also have a channel (162) in the internal part along the entire contour in the region of its edge, which has the purpose of allocating the specific glue that will assist in its fixing process, holes are also provided for the fitting of the set of fixing screws, which will be attached each by means of their respective screwing points of the body, and for having a recessed region where a through hole is provided and through this hole pass the power cable, which feeding the led emitter device; and the insulation in the hole region is done by means of a cable gland, with compatible characteristics for extreme temperatures and high tightness; and for providing specific film consisting of a security film (SF) with a range of 2000 to 4000 microns, joined or glued, overlapping, with a translucent vinyl (TV), flexible, with a specific color of interest, inserted in said led luminaire, so as to be disposed between the led tape and the lens of the led luminaire, assembled so as to acquire the contour of 
SUN teaches an LED low temperature cabin top lamp having a lens (2, see Fig. 3), body (4, see Fig. 1), sealing strip (41, see Fig. 3), and end covers (6) having a recessed region (see Fig. 3); wherein end cover 6 is provided with a wire hole, the wire hole is provided with a stuffing box (62, see Fig. 3), these sealing elements and stuffing box (62) improves sealing performance and waterproof level, ensure the lamp body with a water dropping, location of splash and the condensed water. Sun further teaches end covers (6) having a recessed region where a through hole ( a wire hole) is provided and through this hole pass the power cable (e.g.  electric power to be connected to the driving power supply 3 output line through a wiring terminal 32, see Fig. 3).
Therefore, in view of SUN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIANG by replacing the end cover with Sun’s end cover that has recessed region in order to provide tight connection between the body and end cover. One would have been motivated to make this combination to provide watertight assembly.
HUANG teaches a light emitting element (10) and a protective cover (9) provided for preventing the blue light transparent film layer (11) absorbing the LED lamp generates blue light when the light emitting element (10); wherein the protective cover (9) includes an explosion-proof transparent film layer (13, see Figs. 2 and 4).
Campman teaches device (50, see Fig. 1, Col. 5; lines 17-64) that includes housing body or case (52), Super bright L.E.D.'s (90, 91, 92, see Fig. 5), and a sheet 

 Therefore, in view of HUANG and Campman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIANG by including led tape and vinyl sheet in order to provide tight connection between the body and end cover in order to preventing the specific color light transmit through the lens and prevent potential safety hazard for the user. One would have been motivated to make this combination to provide a protective cover for LED lamp with high safety.

Regarding claim 2, JIANG further disclose characterized by the use of a clamp (e.g. concave rectangular groove 32 and lass bracket 51, see Fig. 2), to ensure a better fixation of the led emitter device in the recess of the body.

Regarding claim 3, the teachings of JIANG have been discussed above.
JIANG does not explicitly disclose the led emitter device being completely made of resin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose to form the led emitter device from resin material as a matter of choosing well known material such as resin because it provides good optical properties, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claims 4 and 5, the teachings of  JIANG have been discussed above.
JIANG does not explicitly disclose the translucent vinyl (TV) being in a primary color: green, blue or yellow; where the translucent vinyl (TV) is a color resulting from one or more primary colors.
	However, Campman teaches to use colored vinyl sheeting for the microprism array, the colors being selected from reds, greens, yellows and others which result in high strength light penetration through darkness, smoke and water (see Col. 2; lines 38-42).
Therefore, in view of Campman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JIANG by including colored vinyl sheet in order to increase the visibility of the emitted light. One would have been motivated to make this modification to use colored vinyl sheeting for the microprism array, the colors being selected from reds, greens, yellows and others which result in high strength light penetration through darkness, smoke and water.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. VanDuinen et al. (US 2012/0170258) discloses a display case lighting comprising a lens with integrally formed features on its interior to mechanically .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875